UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4829
WILLIE LAWSON, a/k/a Uncle Willie,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                            (CR-02-302)

                      Submitted: April 1, 2003

                      Decided: May 19, 2003

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew A. Wartel, BYNUM & JENKINS, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael E. Rich,
Assistant United States Attorney, Ronald L. Walutes, Jr., Assistant
United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LAWSON
                              OPINION

PER CURIAM:

   Willie Lawson appeals his convictions and 141 month sentence for
conspiracy to commit armed bank robbery, in violation of 18 U.S.C.
§ 371 (2000), armed bank robbery, in violation of 18 U.S.C. §§ 2,
2113(a)-(d) (2000), and brandishing a firearm in a crime of violence,
in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2000).

   First, Lawson asserts the Government improperly vouched for a
witness and thereby deprived Lawson of his right to a fair trial. We
review this claim for plain error. Fed. R. Crim. P. 52(b); United States
v. Olano, 507 U.S. 725, 731-32 (1993). Even assuming the Govern-
ment made improper remarks, Lawson cannot prevail on this claim
because he cannot establish that such remarks resulted in an unfair
trial, given the isolated nature of the remarks and overall strength of
the Government’s case. See United States v. Lewis, 10 F.3d 1086,
1089 (4th Cir. 1993); United States v. Harrison, 716 F.2d 1050, 1052
(4th Cir. 1983).

   Second, Lawson asserts the district court erred in denying his
request to represent himself pro se while retaining the assistance of
advisory counsel. We review this claim de novo. United States v. Sin-
gleton, 107 F.3d 1091, 1097 n.3 (4th Cir. 1997). Lawson cannot pre-
vail on this claim because he agreed to be represented by his attorney,
and because a defendant does not have a constitutional right to hybrid
representation whereby he proceeds pro se with advisory counsel.
McKaskle v. Wiggins, 465 U.S. 168, 183 (1984); United States v.
Lawrence, 161 F.3d 250, 253 (4th Cir. 1998); Singleton, 107 F.3d
1100-01.

   Third, Lawson asserts the evidence was insufficient to sustain his
convictions because a primary witness against him was not credible.
We review this claim to assess whether, taking the evidence in the
light most favorable to the Government, any reasonable trier of fact
could have found the defendant guilty beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942). Lawson cannot pre-
vail on this claim because witness credibility is not subject to appel-
                      UNITED STATES v. LAWSON                        3
late review. United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.
1997).

   Fourth, Lawson asserts he was subjected to prosecutorial miscon-
duct under Brady v. Maryland, 373 U.S. 83, 86-88 (1963). Our review
is plenary. United States v. Ellis, 121 F.3d 908, 927 (4th Cir. 1997).
Lawson cannot prevail on this claim because he fails to establish the
Government failed to disclose material evidence resulting in an unfair
trial. Brady, 373 U.S. at 86-88; United States v. Stokes, 261 F.3d 496,
503 (4th Cir. 2001); Spicer v. Roxbury Correctional Inst., 194 F.3d
547, 559-61 (4th Cir. 1999).

   Fifth, Lawson asserts his multiple sentences for armed robbery and
use of a firearm violates the constitutional prohibition against double
jeopardy. We review this claim for plain error. Fed. R. Crim. P. 52(b);
Olano, 507 U.S. at 731-32. Lawson cannot prevail on this claim
because this Court has held multiple sentences for these crimes do not
violate double jeopardy. United States v. Shavers, 820 U.S. F.2d
1375, 1377-78 (4th Cir. 1987).

   Accordingly, we affirm Lawson’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid in the decisional process.

                                                          AFFIRMED